internal_revenue_service number info release date cc dom p si 1-cor-111017-00 date uilc we are responding to your correspondence requesting information about the tax benefits of incorporating and electing s_corporation status a sole_proprietorship is an unincorporated business that is owned by one individual and it has no existence apart from the owner who assumes personal liability and undertakes business risks for all assets owned whether or not used in the business alternatively in forming a corporation prospective shareholders transfer money property or both for the corporation’s capital stock a corporation generally takes the same deductions as a sole_proprietorship to figure its taxable_income however a corporation can also take special_deductions the profit of a c_corporation is taxed to the corporation when earned and then is taxed again to the shareholders when distributed as dividends however shareholders cannot deduct any loss of the corporation an eligible domestic_corporation can avoid c_corporation double_taxation as described above by electing to be treated as an s_corporation an s_corporation generally is exempt from federal_income_tax other than tax on certain capital_gains and passive_income its shareholders include on their tax returns their share of the corporation’s separately_stated items of income deduction loss and credit and their share of non-separately stated income or loss basically an s_corporation does not pay income_tax but rather the corporation’s income and deductions are divided among and passed onto the shareholders the shareholders then report the income and deductions on their personal returns and the s_corporation files an annual return on form_1120s by the 15th day of the third month after the close of the tax_year eg year end return was due on generally the tax_year of an s_corporation must be a calendar_year january through december please refer to the enclosed instructions for form_2553 for important information about electing s_corporation status and publication for guidelines about starting a business and keeping records typically taxpayers are notified of acceptance or nonacceptance of their s_corporation_election within three months of date of filing_date mailed if the irs questions whether the election was filed acceptable proof of filing is a certified or registered mail receipt b form_2553 with an accepted stamp c form_2553 with stamped irs received date or e an irs letter stating the election has been accepted if you are going to incorporate your business you will incur colorado filing and licensing fees depending on the type of business you operate for further information about establishing and conducting a business in the state of colorado call the colorado secretary of state at or visit their website at www sos state co us further you might find it beneficial to retain an attorney specializing in corporate law or small_business development to assist you with the incorporation process you must file form ss-4 application_for employer_identification_number which can be accomplished by calling tele-tin at refer to the enclosed form ss-4 and related instructions for more specific information we are also providing a copy of publication quick and easy access to irs tax help and forms which discusses various means whereby you can access helpful tax information please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures as stated
